Citation Nr: 1436727	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-30 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to a separate rating for the service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7 on the basis of related neurological manifestations involving either upper extremity.

2.  Entitlement to a separate rating for neurological manifestations of the service-connected degenerative disc disease of the lumbar spine on the basis of related neurological manifestations involving either lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1981 to August 2005. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the RO. 

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

In a July 2012 decision, the Board assigned a 20 percent rating for the service-connected lumbar spine disability, and denied higher ratings for the service-connected degenerative arthritis of the cervical spine and degenerative arthritis, plantar fasciitis, and tendonitis of the right foot.  

The Veteran appealed the issues of increased ratings for the service-connected lumbar and cervical spine disabilities to the United States Court of Appeals for Veterans Claims (the Court).  

In a January 2014 Memorandum Decision, the Court vacated the Board's decisions as to these issues and remanded the matter to the Board for further proceedings to address whether the Veteran was entitled to separate ratings for neurological deficits due to the service-connected cervical and lumbar spine disabilities.  

In a footnote, however, the Court noted that, because the Veteran had not appealed the portion of the decision pertaining to his service-connected right foot disability or that referable to the ratings assigned by the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine, the decision would not be disturbed as to those matters.  

As such, these matters identified by the Court are not before the Board for the purpose of further review.

The issues remaining on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

To the extent that it is unclear from the record whether the Veteran has radiculopathy or other neurological manifestations due to the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine, the Board finds that an additional VA examination is warranted.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Additionally, the VA examination reports do not serve to fully distinguish between neurological symptomatology caused by the service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine and that due to his other service-connected disabilities.  

It is unclear from the examination reports whether the Veteran's complaints of numbness and tingling of the toes and right fingers are part and parcel of his service-connected right foot and right elbow disabilities, or neurological manifestations due to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine.  

The Board points out that VA is precluded from compensating the Veteran for the very same symptoms as those that are part and parcel of an already service-connected disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Moreover, the Board observes that there are conflicting findings related to the Veteran's upper and lower extremities, in that decreased vibration and sensation of the left upper extremity were noted at one examination, and normal findings at another.  Likewise, no explanation was provided regarding the Veteran's hyperactive reflexes of the lower extremities in light of his complaints of radiating pain, numbness and tingling of the legs. 

In this regard, at the April 2010 VA spine examination, the Veteran denied having weakness of the legs and feet, but complained of low back pain with radiation, as well as numbness and tingling of the legs.  Likewise, he denied having pain, numbness, and tingling of the upper extremities, but reported neck pain, spasms, and headaches, with reduced range of motion of the neck during flare-ups.  

As such, the Board needs more information before addressing the Veteran's pending claims for separate evaluations for the neurological manifestations due to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine.

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to obtain and associate with the record copies of all VA treatment records dated since April 2011.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and extent of any neurological manifestations due to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine.  

The claims file should be made available to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The VA examiner is requested to address the Veteran's complaints of radiating pain, numbness, and tingling of the toes and legs, as well as his complaints of neck pain and spasm, and numbness and tingling of the fingers.  

The VA examiner should distinguish between symptoms related to his service-connected degenerative arthritis of the cervical spine and degenerative disc disease of the lumbar spine and those related to his service-connected foot and right elbow disabilities.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.   If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Stephen L. Wilkins
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

